129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.
John Gregory LAMBROS, Appellant,v.Luis Carlos ANDREACI, Federal Bureau of Prisons # 09693-004,Riverside Halfway House, Miami, Florida, in his individualand official capacity;  John Doe, other inmate at theofficially approved United States Federal Police HoldingFacility in Brazilia, Brazil, in his individual and officialcapacity, Appellees.

No. 97-2821.
United States Court of Appeals, Eighth Circuit.
Submitted:  September 22, 1997Filed:  October 21, 1997.
Appeal from the United States District Court for the District of Minnesota.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
John Gregory Lambros appeals from the district court's1 denial of his Federal Rule of Civil Procedure 60(b)(4) motion.  Having reviewed the record and Lambros's brief, we conclude that the district court did not abuse its discretion and that an extended discussion is not warranted.  See Printed Media Servs., Inc. v. Solna Web, Inc., 11 F.3d 838, 842 (8th Cir.1993) (standard of review).  The judgment is affirmed.  See 8th Cir.  R. 47B.



1
 Honorable Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota